Exhibit 10.2

EXHIBIT C

GUARANTEE AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of March 11,
2011, among CONVERGYS CORPORATION, an Ohio corporation (the “Borrower”), each of
the subsidiaries of the Borrower that is listed on Schedule I hereto or that
becomes a party hereto after the date hereof (each such subsidiary,
individually, a “Guarantor” and, collectively, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

Reference is made to the Four-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of March 11, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as Syndication Agent,
and BNP PARIBAS, THE BANK OF NOVA SCOTIA, PNC BANK, NATIONAL ASSOCIATION, and
WELLS FARGO BANK, N.A., as Co-Documentation Agents. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Lenders and Issuing Banks have agreed to extend credit to the Borrower
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Guarantors is a Subsidiary and acknowledges that
it will derive substantial benefit from the extension of credit to the Borrower
pursuant to the Credit Agreement. The obligations of the Lenders and the Issuing
Banks to extend such credit are conditioned on, among other things, the
execution and delivery by the Guarantors of a Guarantee Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders and Issuing
Banks to extend such credit, the Guarantors are willing to execute this
Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees
(the “Guarantee”), jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, (a) the due and punctual payment by the
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether such interest is
allowed or allowable as a claim in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding,



--------------------------------------------------------------------------------

regardless of whether such monetary obligations are allowed or allowable as a
claim in such proceeding), of the Borrower to the Lenders under the Credit
Agreement and the other Loan Documents, (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Borrower under or
pursuant to the Credit Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each other Guarantor under or pursuant to this Agreement and
the other Loan Documents and (d) the due and punctual payment and performance of
all obligations of the Borrower or any Subsidiary under each Hedging Agreement
entered into with any counterparty that was a Lender (or an Affiliate thereof)
at the time such Hedging Agreement was entered into (all the monetary and other
obligations described in the preceding clauses (a) through (d) being
collectively called the “Obligations”). Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon the Guarantee
notwithstanding any extension or renewal of any Obligation.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
the Guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Administrative Agent, any other Lender
or any Issuing Bank to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or any other Guarantor under the provisions
of the Credit Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement, any other Loan Document, any Guarantee
or any other agreement, including with respect to any other Guarantor under this
Agreement.

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that the
Guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent,
any other Lender or any Issuing Bank to any of the security held for payment of
the Obligations or to any balance of any deposit account or credit on the books
of the Administrative Agent, any other Lender or any Issuing Bank in favor of
the Borrower or any other Person.

SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent, any other Lender
or any Issuing Bank to assert any claim or demand or to enforce any remedy under
the Credit Agreement, any other Loan Document or any other agreement, by any

 

2



--------------------------------------------------------------------------------

law or regulation of any jurisdiction or any other event affecting any term of
the Obligations, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations) or which would
impair or eliminate any right of such Guarantor to subrogation.

SECTION 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other circumstances that might constitute a
defense of the Borrower or any Guarantor, other than the indefeasible payment in
full in cash of all the Obligations. The Administrative Agent, the Lenders and
the Issuing Banks may, at their election, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash. Pursuant to applicable
law, each of the Guarantors waives any defense arising out of any such election
even though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guarantor.

SECTION 6. Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent, any other Lender or
any Issuing Bank has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Guarantor to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent, such other
Lender or such Issuing Bank as designated thereby in cash the amount of such
unpaid Obligations.

SECTION 7. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9), the Borrower agrees that in the event a payment shall be
made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and, until such indemnification
obligation shall have been satisfied, such Guarantor shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment.

SECTION 8. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 9) that, in the event a payment shall be
made by any other Guarantor under this Agreement, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as

 

3



--------------------------------------------------------------------------------

provided in Section 7, the Contributing Guarantor shall, to the extent the
Claiming Guarantor shall not have been so indemnified by the Borrower, indemnify
the Claiming Guarantor in an amount equal to the amount of such payment,
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 22, the date of the Supplement
hereto executed and delivered by such Guarantor) and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 22, the date
of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 8 shall be subrogated to the rights of such Claiming Guarantor
under Section 7 to the extent of such payment.

SECTION 9. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 7 and 8 and all other
rights of indemnity, reimbursement, contribution or subrogation under applicable
law or otherwise shall be fully subordinated and junior in right of payment to
the prior indefeasible payment in full in cash of all the Obligations. In
addition, any indebtedness of the Borrower now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full in cash of all the Obligations. If any amount shall erroneously be paid to
any Guarantor on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such indebtedness of the Borrower, such
amount shall be held in trust for the benefit of the Lenders and the Issuing
Banks and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 6, 7 or 8
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

SECTION 10. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent, the Lenders or the Issuing Banks will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.

SECTION 11. Representations and Warranties. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

SECTION 12. Termination. This Agreement, including the Guarantees, (a) shall
terminate when all the Obligations have been indefeasibly paid in full in cash
and the Lenders and Issuing Banks have no further commitment to extend credit
under the Credit Agreement and (b) shall continue to be effective or be
reinstated, as the case

 

4



--------------------------------------------------------------------------------

may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Lender, any Issuing Bank or any
Guarantor upon the bankruptcy or reorganization of the Borrower, any Guarantor
or otherwise.

SECTION 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the parties that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to the Borrower or any Guarantor, as the case may be, when a counterpart
hereof executed on behalf of the Borrower or a counterpart hereof (or a
Supplement referred to in Section 22) executed on behalf of such Guarantor, as
the case may be, shall have been delivered to the Administrative Agent, and a
counterpart hereof (or a Supplement referred to in Section 22) shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon the Borrower, such Guarantor and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the
Borrower, such Guarantor, the Administrative Agent, the other Lenders and the
Issuing Banks, and their respective successors and assigns, except that neither
the Borrower nor any Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void). This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of the Borrower or
any other Guarantor and without affecting the obligations of the Borrower or any
other Guarantor hereunder.

SECTION 14. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Guarantor in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent or any
Guarantor hereunder and of the other Lenders and the Issuing Banks under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower or any Guarantor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or any Guarantor in any case shall entitle the Borrower or such
Guarantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors with respect to which such waiver, amendment or
modification relates and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

 

5



--------------------------------------------------------------------------------

SECTION 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower.

SECTION 17. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Borrower and each Guarantor herein
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent, the other
Lenders, the Issuing Banks and each Guarantor, shall survive the making by the
Lenders of the Loans or the issuance by an Issuing Bank of any Letter of Credit
regardless of any investigation made by such Lenders or Issuing Banks or on
their behalf and shall continue in full force and effect as long as any Letter
of Credit or the principal of or any accrued interest on any Loan or any other
fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and as long as the Commitments have not been terminated.

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 18. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 13. Delivery of an executed signature page to this Agreement by
facsimile or other electronic imaging, if arrangements for doing so have been
approved by the Administrative Agent, shall be as effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 19. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 20. Jurisdiction; Consent to Service of Process. (a) The Borrower and
each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or

 

6



--------------------------------------------------------------------------------

proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any other Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its properties in the courts
of any jurisdiction.

(b) The Borrower and each Guarantor irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.

SECTION 22. Additional Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, each Material Subsidiary (other than a Foreign Subsidiary) that was
not in existence or not a Material Subsidiary on the date of the Credit
Agreement is required promptly to enter into this Agreement as a Guarantor upon
becoming a Material Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and such a Subsidiary of an instrument in the
form of Annex I hereto, such Subsidiary shall become a Guarantor hereunder with
the same force and effect as if

 

7



--------------------------------------------------------------------------------

originally named as a Guarantor herein. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Agreement shall not
require the consent of the Borrower or any other Guarantor hereunder. The rights
and obligations of the Borrower and each Guarantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

SECTION 23. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any or all the obligations of such Guarantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 23 are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CONVERGYS CORPORATION,   by  

 

    Name:     Title: CONVERGYS CUSTOMER MANAGEMENT GROUP INC.,   by  

 

    Name:     Title: CONVERGYS INFORMATION MANAGEMENT GROUP INC.,   by  

 

    Name:     Title: CONVERGYS CMG UTAH INC.,   by  

 

    Name:     Title: ENCORE RECEIVABLE MANAGEMENT, INC.,   by  

 

    Name:     Title:

 

9



--------------------------------------------------------------------------------

CONVERGYS GOVERNMENT SOLUTIONS LLC,   by  

 

    Name:     Title: INTERVOICE, INC.,   by  

 

    Name:     Title: ASSET OHIO FOURTH STREET LLC,   by  

 

    Name:     Title: CONVERGYS CELLULAR SYSTEMS COMPANY,   by  

 

    Name:     Title: CONVERGYS CUSTOMER MANAGEMENT INTERNATIONAL INC.,   by  

 

    Name:     Title:

 

10



--------------------------------------------------------------------------------

CONVERGYS CUSTOMER MANAGEMENT GROUP CANADA HOLDING INC.,   by  

 

    Name:     Title: BRITE VOICE SYSTEMS, INC.,   by  

 

    Name:     Title: CONVERGYS FINANCE CORP.,   by  

 

    Name:     Title:

 

11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,   by  

 

    Name:     Title:

 

1



--------------------------------------------------------------------------------

Schedule I to the

Guarantee and Contribution Agreement

GUARANTORS

Convergys Customer Management Group Inc.

Convergys Information Management Group Inc.

Convergys CMG Utah, Inc.

Encore Receivable Management, Inc.

Convergys Government Solutions LLC

Intervoice, Inc.

Asset Ohio Fourth Street LLC

Convergys Cellular Systems Company

Convergys Customer Management International Inc.

Convergys Customer Management Group Canada Holding Inc.

Brite Voice Systems, Inc.

Convergys Finance Corp.



--------------------------------------------------------------------------------

Annex I to the

Guarantee and Contribution Agreement

SUPPLEMENT No. [    ] (this “Supplement”) dated as of [            ], to the
Guarantee and Contribution Agreement dated as of March 11, 2011, among CONVERGYS
CORPORATION, an Ohio corporation (the “Borrower”), each of the subsidiaries of
the Borrower that is listed on Schedule I thereto or that became a party thereto
after the date thereof (each such subsidiary, individually, a “Guarantor” and,
collectively, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below).

A. Reference is made to the Four-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of March 11, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as Syndication Agent,
and BNP PARIBAS, THE BANK OF NOVA SCOTIA, PNC BANK, NATIONAL ASSOCIATION, and
WELLS FARGO BANK, N.A., as Co-Documentation Agents.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.

C. The Borrower and the Guarantors have entered into the Guarantee Agreement in
order to induce the Lenders to make Loans. Pursuant to Section 5.09 of the
Credit Agreement and Section 22 of the Guarantee Agreement, each Material
Subsidiary (other than a Foreign Subsidiary) that was not in existence or not a
Material Subsidiary on the date of the Credit Agreement is required promptly to
enter into the Guarantee Agreement as a Guarantor upon becoming such a Material
Subsidiary. Section 19 of the Guarantee Agreement provides that additional
Subsidiaries may become Guarantors under the Guarantee Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement and the Guarantee Agreement to become a
Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 22 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee



--------------------------------------------------------------------------------

Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guarantee Agreement shall be deemed to include the New
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name Of New Guarantor],   by  

 

    Name:     Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent,   by  

 

    Name:     Title:

 

3